Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 1 of 11 PageID# 145




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

                                      (Alexandria Division)



MATTHEW SOUTER,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   ) C.A. #1:20-cv-1295 (TSE/JFA)
                                                     )
C. T. IRBY, et al.                                   )
                                                     )
       Defendants.                                   )



                             MEMORANDUM IN SUPPORT OF
                     MOTION FOR SUMMARY JUDGMENT ON LIABILITY


                                           Introduction

       Matthew Souter is the owner and landlord of an old farmhouse in The Plains, Virginia.

Mr. Souter issued one of his tenants, Melissa Johnson, a notice to quit for various violations of

the lease agreement. After Ms. Johnson received this notice, she secured an ex parte emergency

protective order (EPO) against Mr. Souter issued pursuant to Code of Va. §19.2- 152.8. The

order provided that Mr. Souter could not commit “acts of violence, force, or threat or criminal

offenses” resulting in injury to Ms. Johnson or her property. Defendants Fauquier County

Deputy Creston Irby and Corporal Andrew McCauley served the order on Mr. Souter that day,

without incident.

       The next day, Ms. Johnson called the Fauquier County Sheriff’s Office, claiming that Mr.

Souter had terminated the electricity to her bedroom and the water to her bathroom and thereby

violated the EPO. She spoke to Dep. Jordan White. Dep. White tried to reach Mr. Souter by
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 2 of 11 PageID# 146




phone, without success, but did not otherwise pursue the matter. Later that day, Ms. Johnson

called the Sheriff’s Office again. This time she reached defendant Deputy L. E. Jacobs, to whom

she made the same complaint she had made to Dep. White. Deputy Jacobs did not try to contact

Mr. Souter. Instead, he secured a copy of the EPO, read it, and brought it to the local magistrate

to secure an arrest warrant on a finding that the alleged disruption of Ms. Johnson’s utilities

amounted to a criminal breach of the protective order. No one apparently bothered with the fact

that – unlike preliminary family protective orders under issued under Code of Va. §16.2-253,

which address, inter alia, the provision of utilities – ex parte EPOs issued under Code of Va.

§19.2- 152.8, addressing solely threats and violence, do nothing of the sort.1 The magistrate

issued a warrant for Mr. Souter’s arrest for violating the EPO.

       Deputies Irby and Jordan and Cpl. McCauley, all of whom conceded knowledge of EPOs

generally and the one against Mr. Souter in particular, thereupon went to Mr. Souter’s home and

arrested him for violation of the EPO. This lawsuit followed, seeking damages for his false

arrest and the deputies’ use of excessive force in effecting it. Mr. Souter now seeks summary

judgment on liability on the issue of his arrest without probable cause and his resulting injuries,

under circumstances in which qualified immunity is unavailable to the arresting officers.




1
 Virginia magistrates need not be lawyers. Graham v. Gagnon, 831 F.3d 176, 183 n.3 (4th Cir.
2016). There is no record of Magistrate C. M. Harding, who issued the arrest warrants here at
issue, ever having been a member of the Virginia Bar.



                                                -2-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 3 of 11 PageID# 147




                             Statement of Undisputed Material Facts

       1. Matthew Souter is the owner of a farm house located at 7353 John Marshall Highway

in The Plains, Virginia. The house is over 100 years old. It has outdated and unreliable

electrical wiring and plumbing. Circuit breakers routinely flip off when inappropriate loads are

placed on the system. Exh. 1, ¶1.

       2. Mr. Souter rents rooms in his farmhouse to tenants. They are not supposed to use

unapproved electrical devices in their rooms, so as not to cause problems with electricity in the

house. Id. ¶2.

       3. For a period of time in 2018, Mr. Souter rented a room to one Melissa Johnson. Ms.

Johnson proved to be a troublesome tenant. Mr. Souter did not approve having her cat, that she

told him had feline AIDS, in the kitchen. Ms. Johnson used a hotplate in her room, which

flipped the circuit breaker serving that room and adjoining parts of the house. She was also

verbally abusive. In November 2018, Mr. Souter gave her notice to quit. Id. ¶3.

       4. In November 2018, the bathroom nearest to the room rented to Ms. Johnson could not

be used. The toilet was unstable and had to be disconnected. Ms. Johnson was free to use, and

did use, the other bathrooms in the house, as did the other two tenants. Id., ¶4.

       5. On November 9, 2018, Ms. Johnson secured an EPO against Mr. Souter pursuant to

Va. Code §19.2- 152.8. Deputy Irby and Corporal McCauley served it on Mr. Souter that day.2




2
 Ms. Johnson, who accused Mr. Souter of threatening her, secured her EPO ex parte. Mr. Souter
learned of the accusation and of the order when it was served on him. For the record, Mr. Souter
denies having threatened Ms. Johnson. His denial is immaterial to the pending motion, as he
concedes that Ms. Johnson obtained the EPO based on her claim.

                                                 -3-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 4 of 11 PageID# 148




       6. The EPO ordered that Mr. Souter “not commit acts of violence, force, or threat or

criminal offenses resulting in injury to person or property.” The EPO defined “act of violence,

force, or threat” as “any act involving violence, force or threat that results in bodily injury or

places one in reasonable apprehension of death, sexual assault, or bodily injury.” Ex. 2 at 1, 2.

Cpl. McCauley explained the requirements of the order to Mr. Souter, Exh. 3 at 28:6-22, in the

presence of Dep. Irby, who heard his explanation. Exh. 4 at 22:12-21. Mr. Souter also read the

order and understood it and its terms. Exh. 1 ¶6.

       7. Pending Ms. Johnson’s departure from his home, Mr. Souter determined to stay as far

away as possible from her, so as not to be charged with engaging in violence against her or

placing her in apprehension of injury. Exh. 1 ¶7.

       8. On November 10, 2018, Ms. Johnson called the Fauquier County Sheriff’s Office and

spoke to Dep Jordan White. She claimed that Mr. Souter had terminated the electricity to her

bedroom and the water to her bathroom, in violation, she believed, of the EPO. Dep. White tried

to reach Mr. Souter by phone, without success, but did not otherwise pursue the matter. Not

being able to reach Mr. Souter, Dep. White classified the complaint as a civil matter.3 Exh. 5 at

11:16-20.

       9. The same day, Ms. Johnson called the Fauquier County Sheriff’s office again. She

complained to Dep. Jacobs that Mr. Souter had terminated the electricity to her bedroom and the



3
 Dep White explained why he sought Mr. Souter’s explanation before taking any action. “[I]t
could be 1,000 different reasons why [the power was out], but I like to -- to do the full portion of
the investigation to try to figure out why the power is out and to talk to the landlord about that.”
*** “I was trying to get a civil agreement to have the power restored.” Exh. 5 at 13:12-15;
15:21-16:1. As noted, Mr. Souter’s house is an old farmhouse with outdated and often
malfunctioning utility fixtures.

                                                 -4-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 5 of 11 PageID# 149




water to her bathroom, amounting, she believed, to a violation of the EPO. Exh. 6 at 44:3-45:5-

17.4

       10. Deputy Jacobs “cannot recall” whether he called Mr. Souter to speak with him about

Ms. Johnson’s allegations. Exh. 6 at 79:14-80:4.5

       11. Dep. Jacobs obtained a copy the protective order secured by Ms. Johnson. He read it

and understood it. Exh. 6 at 50:17-19.

       12. Dep. Jacobs proceeded to apply for and receive an arrest warrant for Mr. Souter for

having allegedly violated the EPO by allegedly turning off Ms. Johnson’s utilities. Exh.6 at

51:14-186

       13. Dep. Irby and Cpl. McCauley assisted Dep. Jacobs in executing the arrest warrant.

Exh. 6 at 115:12-15.

       14. When Mr. Souter was arrested, he was wrestled to the ground by all three deputies:

one on each side and one at his front and then on top of him. His face was injured and he had to

be taken to Fauquier Hospital’s Emergency Room for treatment. Exhibit A hereto is a still shot

4
 For the record, Mr. Souter denies having turned off any of Ms. Johnson’s utilities. That said, he
does not present his denial as a fact material to his motion. Mr. Souter does not dispute that Ms.
Johnson so informed the deputies and that they acted, wisely or (as he contends) rashly, based on
Ms. Johnson’s allegation.
5
 Dep. Jacobs testifies that making note of an attempted telephone contact with Mr. Souter was
“something I would document in [his incident report] . . . but it’s not in my report that I had
attempted to.” Exh. 6 at 79:5-7.
6
 Virginia law and forms address two distinct kinds of protective orders: against family members
on allegations of family abuse (see Code of Va. §16.1-253 et seq.) and against all others (see
Code of Va. §19.2-152.8). Dep. Jacobs received, and all the defendants executed, an arrest
warrant issued for an alleged violation of Code of Va. §16.1-253.4, Exh. 7, notwithstanding that
the protective order at issue was not issued under this statute. Exh. 2. This error by three
deputies professing knowledge of protective orders exemplifies the disorderly nature of the law
enforcement actions here at issue.

                                               -5-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 6 of 11 PageID# 150




from a video of Mr. Souter in the hospital bed as he was getting treatment shortly after having

been arrested. Exh. 1 ¶13.



                                         Standard of Review

       Summary judgment is properly granted if the movant is entitled to judgment as a matter

of law on the basis of the material undisputed facts, with facts construed and reasonable

inferences drawn in favor of the party opposing the motion. Fed. R. Civ. P. 56. The Court has an

“affirmative obligation” to “prevent factually unsupported claims and defenses from proceeding

to trial.” Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317 (1986)).



                                             Discussion

       Mr. Souter did not violate the terms of the EPO. Deputy Jacobs should not have solicited

or obtained an arrest warrant based on Ms. Johnson’s complaint about utilities, and he and

Deputy Irby and Corporal McCauley should not have arrested Mr. Souter based on that

complaint. The EPO ordered that Mr. Souter “not commit acts of violence, force, or threat or

criminal offenses resulting in injury to person or property,” and expressly defines act of violence,

force, or threat as “any act involving violence, force or threat that results in bodily injury or

places one in reasonable apprehension of death, sexual assault, or bodily injury.” Exh. 2 at 1, 2,

Nothing remotely of the sort was alleged by Ms. Johnson.




                                                  -6-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 7 of 11 PageID# 151




       Textual analysis is, properly, the initial driver of legal analysis. “As usual, we start with

the statutory text.” Tanzin v. Tanvir, 141 S. Ct. 486, 489 (2020) (text of Religious Freedom

Restoration Act dispositive over contrary arguments). This rule has been deemed unavoidable

even in cases reaching judicial conclusions that would concededly have surprised those who

crafted the language construed: “[T]he limits of the drafters’ imagination supply no reason to

ignore the law's demands. When the express terms of a statute give us one answer and

extratextual considerations suggest another, it’s no contest. Only the written word is the law, and

all persons are entitled to its benefit.” Bostock v. Clayton Cty., 140 S. Ct. 1731, 1737 (2020)

(Title VII of the Civil Rights Act of 1964 forbids discrimination based on sexual orientation or

transgendered status notwithstanding that “[t]hose who adopted the Civil Rights Act might not

have anticipated their work would lead to this particular result.”) Just days ago the Supreme

Court has reaffirmed the primacy of statutory language, even in the face of potent countervailing

arguments:

               To decide whether an offense satisfies [as a violent felony], courts
               use the categorical approach. Under that by-now-familiar method,
               applicable in several statutory contexts, the facts of a given case
               are irrelevant. The focus is instead on whether the elements of the
               statute of conviction meet the federal standard. Here, that means
               asking whether a state offense necessarily involves the defendant’s
               “use, attempted use, or threatened use of physical force against the
               person of another.” If any—even the least culpable—of the acts
               criminalized do not entail that kind of force, the statute of
               conviction does not categorically match the federal standard, and
               so cannot serve as an [Armed Career Criminal Act] predicate.

Borden v. United States, 593 U. S. ____ (2021) (citations omitted).

       As noted above, Mr. Souter’s EPO was issued under Code of Va. §19.2-152, addressing

emergency protective orders addressed to a non-family member. That statute does not address


                                                -7-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 8 of 11 PageID# 152




the provision or termination of utilities. The latter are, however, addressed in Code of Va. §16.1-

253.1, providing for preliminary (not emergency) protective orders in cases of family abuse.

Unlike the former statute, the latter one specifies “enjoining the respondent from terminating any

necessary utility services” as one of several available remedies. Mr. Souter was served with no

such order.

        It is settled that the law must give clear notice of what will be considered a criminal

offense. “We must be certain that [statutory] language clearly identifies the act which is

rendered a trespass of the law. ‘[I]n the interest of providing fair warning of what the law intends

to do if a certain line is passed, we will construe . . . criminal statute[s] strictly and avoid

interpretations not clearly warranted by the text.’” ) United States v. Cone, 714 F.3d 197, 206

(4th Cir. 2013); accord, United States v. Davis, 98 F. 3d 141, 144 (4th Cir. 1996). A prohibition

on committing “acts of violence, force, or threat or criminal offenses resulting in injury to person

or property” provides no warning that the hypothesized termination of water or electricity to a

tenant falls within such prohibition.

        These settled principles of statutory construction have only recently been applied to

Virginia EPOs. In Marshall v. Marshall, No. 3:20cv442 (DJN), 2021 WL 785090 at *8 (E.D.

Va., Mar. 1, 2021), a police officer solicited and received an EPO providing, inter alia for the

expulsion of an alleged abuser for several days from the house owned by her and her husband,

her alleged victim. At the time the officer secured the order, he knew that the husband was not

at home, but in the hospital some miles away, and not anticipated to return home during the

pendency of the EPO. The wife sued the officer, as well as private parties who had secured the

officer’s involvement (one of them a sitting Hanover Circuit Court judge), for having evicted her


                                                   -8-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 9 of 11 PageID# 153




from her home and seizing her house key. Reviewing the relevant code provision and the

standard terms of the Virginia EPO, the court found that it was improper to seek and then

execute an order to remove the wife from her home or seize her key “Nothing in these facts

suggests that Plaintiff's removal from her home, even for a brief period of time, was necessary to

secure the safety and health of her husband.” Id. at *3. Finding that it was a “clearly established

violation of the Fourth Amendment to evict a private citizen from their home pursuant to a

facially deficient order” the court declined to extend qualified immunity to the officer. Id.

       Focus on the relevant language of the EPO statute and the EPO served on Mr. Souter

leads to the same conclusion here. Assuming, counter-factually, that Mr. Souter had turned off

the electricity or water to Ms. Johnson’s accommodations, none of this qualified as an “act[] of

violence, force, or threat or criminal offenses.” Arresting Mr. Souter for having allegedly done

so amounted to an arrest without probable cause. A reasonably competent law enforcement

officer “should know the law governing his conduct.” Harlow v. Fitzgerald, 457 U.S. 800, 819

(1982). And the plain language of dispositive legal authority is sufficient to inform an officer

what may and may not be done under its authority. Sevigny v. Dicksey, 846 F.2d 953, 957 (4th

Cir. 1988); Merchant v. Bauer, 677 F.3d 656 (4th Cir. 2012). And since no amount of force is

permissible to effect an arrest in violation of the Fourth Amendment, the court should rule that

defendants are liable for such injuries as Mr. Souter suffered in the course of his arrest.7


7
 Any contention that Ms. Souter’s injuries arose from his resisting his arrest is meritless. An
unlawful arrest is an unauthorized touching, and thus a battery against the attempted arrestee.
McCracken v. Commonwealth, 39 Va. App. 254, 269–70, 572 S.E.2d 493, 500–01 (2002). When
an arrest is unlawful, the subject enjoys “the right to resist upon self-defense principles. The
Commonwealth cannot expunge that right even by showing the officers acted in ‘good faith.’”
Brown v. Commonwealth, 27 Va. App. 111, 118, 497 S.E.2d 527, 530 (1998). The
“‘provocation’ of an illegal arrest . . . operates to excuse an assault directed at thwarting the

                                                 -9-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 10 of 11 PageID# 154




                                                     Conclusion

           For these reasons, the court should find that defendants lacked probable cause to arrest

 Mr. Souter, and that the plain language of the governing statute and the EPO itself precludes

 their claiming that a reasonably trained deputy would not have realized there was no probable

 cause for the arrest. On this basis, the court should grant summary judgment on liability to Mr.

 Souter on his federal and state claims of false arrest, and set the case down for proof of damages

 on these claims. And since no amount of force is permissible to execute an unconstitutional

 arrest, the court should also grant Mr. Souter summary judgment on liability on his excessive

 force and battery claims, and set those claims down as well for proof of damages.

                                                      Respectfully submitted,

                                                      MATTHEW SOUTER,

                                                      By counsel

 Dated: June 14, 2021

 Counsel for Plaintiff:



 //s// Victor M. Glasberg
 Victor M. Glasberg, #16184
 Nickera S. Rodriguez, #95952
 Victor M. Glasberg & Associates
 121 S. Columbus Street
 Alexandria, VA 22314
 703.684.1100 / Fax: 703.684.1104
 vmg@robinhoodesq.com
 nsr@robinhoodesq.com
 SouterMatthew\Pleadings\2021-0614-MemMSJLiability




 unlawful arrest.” Commonwealth v. Hill, 264 Va. 541, 546–47 (2002).


                                                        -10-
Case 1:20-cv-01295-TSE-JFA Document 24 Filed 06/14/21 Page 11 of 11 PageID# 155




                                       Certificate of Service

         I, Victor M. Glasberg, hereby certify that on this 14th day of June 2021, I electronically
 filed the foregoing Memorandum in support of Motion for Summary Judgment on Liability with
 the clerk of the court.



                                                                //s// Victor M. Glasberg
                                                                Victor M. Glasberg, #16184
                                                                Victor M. Glasberg & Associates
                                                                121 S. Columbus Street
                                                                Alexandria, VA 22314
                                                                703.684.1100 / Fax: 703.684.1104
                                                                vmg@robinhoodesq.com

                                                                Counsel for Plaintiff




                                                -11-
